Citation Nr: 1749681	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for congenital obstructive hydrocephalus, to include as secondary to radiation exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss in the right ear, tinnitus, and obstructive hydrocephalus. 

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for congenital obstructive hydrocephalus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A bilateral hearing loss disability, as defined by VA regulation, has not been shown since the filing of the claim and during the pendency of this appeal.

2. Tinnitus has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by disease or injury in active duty service.



CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. § 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In this case, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for listed chronic diseases if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	A. Bilateral Hearing Loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to noise exposure while working in the engine room on a submarine during active service. See BVA Hearing Transcript at 21.  Additionally, service treatment records indicate that a firecracker exploded next to his head in February 1973.  See BVA Hearing Transcript at 20.  Treatment providers noted slight hearing loss in the right ear after the firecracker explosion.  See Service Treatment Record dated February 17, 1973.

Service treatment records reflect that the Veteran's hearing tests during service did not demonstrate that his auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 40 decibels or greater; or that his auditory threshold for at least three of the frequencies was 26 decibels or greater.

To determine whether the Veteran has a current disability, he was afforded a VA audiological examination in December 2013.

The results of the December 2013 exam show that the Veteran's right ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 5, 10, 10, 10, and 15 decibels, respectively with an average auditory threshold of 11 decibels.  Left ear auditory threshold in frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) was 10, 15, 15, 15, and 10 decibels, respectively with an average auditory threshold of 14 decibels.  His speech recognition score was 100 percent for the right ear and 96 percent for the left ear.  He was not diagnosed with any form of hearing loss, as the examiner indicated his hearing was normal.  These findings do not meet the definition of an impaired hearing disability as defined by VA in 38 C.F.R. § 3.385 and the first requirement of service connection is not established.  There is no evidence of record to the contrary.

Based on the foregoing, service connection for a bilateral hearing loss disability is denied because the evidence of does not show that the Veteran has a current disability as defined by VA regulation. 

Initially, the Board notes that the most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed. See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In this case, a current hearing loss disability for VA purposes is not shown in either of the Veteran's ears.  As noted above, a hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385. There are no audiometry findings of record for either ear demonstrating that the Veteran's auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or that his auditory threshold for at least three of the frequencies is 26 decibels or greater. Therefore, the first element of service connection has not been met.

The Board notes that the Veteran has not been diagnosed with sensorineural hearing loss.  Additionally, the post-service occupational records and the results of the VA audiological examination confirm that he does not have sufficient hearing loss in either ear to be considered a disability according to the requirements of 38 C.F.R. § 3.385.  Accordingly, as the record does not demonstrate that the Veteran has bilateral hearing loss within VA standards, there is no valid claim for entitlement to service connection for bilateral hearing loss.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board recognizes that the Veteran is competent to report his hearing difficulty. However, his statements are not competent to establish bilateral hearing loss, which by regulation must be shown by official audiometry.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit-of-the-doubt rule is not for application.

	B. Tinnitus

The Veteran contends that the currently diagnosed tinnitus is a result of his active duty service.  Specifically, he has reported that a firecracker exploded near his head in February 1973, and that he was exposed to loud noise while working in the engine room of a submarine, which he believes caused his tinnitus.

A February 17, 1973 service treatment record documented the Veteran's reports of problems with his right ear after a firecracker exploded next to his head.  Service treatment records were silent regarding any reports or diagnoses of tinnitus during service.  

In October 2013, the RO afforded the Veteran a VA audiological examination.  He reported experiencing mild and intermittent tinnitus several times per week.  He stated that the ringing in his ears first began several years prior to the date of the examination.  The examiner opined that his tinnitus was less likely than not related to service.  He based this opinion on the Veteran's normal hearing sensitivity, as well as on his reports that the onset of the tinnitus was only over the last several years.

At the November 2015 hearing, the Veteran testified that he first noticed a ringing in his ears several years after he separated from service, but that he could not remember exactly when it began. See Board Hearing Testimony p. 29.  He believed this was the result of his exposure to engine turbines, as well as a firecracker explosion during service.  He stated that he worked around loud machinery after service, but that the ringing in his ears had started prior to that time.  He further reported that the ringing occurred on a constant basis, but varied in severity.  

At the outset, the Board notes that the Veteran has a current diagnosis of tinnitus. Additionally, his statements regarding exposure to loud engine turbines and a firecracker explosion are consistent with his MOS (mechanic) and are corroborated by his service treatment records. Therefore, exposure to hazardous noise during service is conceded and the first two requirements of service connection are established.

The remaining question is whether there is a nexus between the Veteran's currently diagnosed tinnitus and his in-service noise exposure.  Here, the Board finds that the probative evidence of record fails to show a link between the Veteran's in-service noise exposure and his current tinnitus.  In this regard, there is no evidence that tinnitus was diagnosed within one year of service discharge. While the Board concedes that the Veteran has experienced tinnitus since service, the Veteran's statements show that it did not begin during service as he was unable to say when his tinnitus first began during the November 2015 hearing. 

As noted above, the October 2013 VA examiner reviewed the claims file containing the Veteran's history of noise exposure, interviewed the Veteran, and performed an audiological examination.  The examiner opined that it was less likely than not that the tinnitus was related to his military noise exposure and based this opinion the evidence that the tinnitus had only developed recently, according to the statements the Veteran made during the examination, as well as on the evidence of his normal hearing sensitivity.  This opinion had a clear conclusion with supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no contrary medical opinion of record. 

The Board notes the Veteran's belief that his bilateral tinnitus is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's tinnitus and any instance of his military service, to include his exposure to noise, to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems related to his tinnitus, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current tinnitus and his in-service noise exposure.

In this regard, assessing the impact noise has on an individual's ability to hear involves consideration of the way humans process noise and the type, frequency, and volume of noise exposure.  There is no indication that the Veteran possesses an expertise in such area.  Additionally, he has been unable to say when his tinnitus began and he has offered only conclusory statements regarding the relationship between his in-service exposure to noise and his current bilateral tinnitus. Specifically, he has essentially contended that a firecracker exploded near his head during service and that he worked in loud engine rooms, and he believes his current tinnitus is related to these instances of in-service noise exposure.  However, he has also stated that the ringing in his ears did not begin until several years after service.  Notably, he reported to the October 2013 VA examiner that his symptoms had only begun several years prior to the examination.   This fact was significant to the examiner and used as a basis for the negative nexus opinion.  

As the VA examiner possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to this opinion.  As such, it is not outweighed by the lay opinion asserted by the Veteran.

Furthermore, it is significant that the Veteran has not alleged a continuity of tinnitus symptomatology.  In this regard, he specifically indicated that has been unable to say when his tinnitus began.  As the Veteran was discharged in March 1977 and he has been unable to say when his tinnitus began, the Board finds that there is no continuity of symptomatology with respect to his tinnitus.

Therefore, while the Board has also considered whether service connection is warranted for tinnitus on a presumptive basis, the record fails to show that the Veteran manifested such within the first year following his active duty service discharge in March 1977.  The Veteran has asserted that he is unable to say when his tinnitus began.  Similarly, he has not alleged a continuity of symptomatology since service.  Indeed, he stated that he first experienced tinnitus at some point after service.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

1. Entitlement to service connection for bilateral hearing loss is denied.

2. Entitlement to service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).

The Veteran has reported that he was exposed to radiation while in close proximity to radiation reactors on multiple occasions during service.  Service treatment records documented this exposure, including a specific instance in July 1975, during which the Veteran was contaminated on the back of his left hand.  The July 1975 record indicates the exposure was in the amount of 1100 uuc/100 square centimeters.  However, the claims file does not reflect a dose assessment in regard to this claim.  38 C.F.R. § 3.311 (a).  Thus, the Board finds that a remand for a dose assessment is necessary to properly adjudicate the Veteran's claim.

Furthermore, the Veteran contends that his neurological disabilities are the result of radiation exposure during service.  Post-service treatment records documented a complex history of treatment for obstructive hydrocephalus, since February 1983, as well as treatment for a hemorrhage in April 1983 and thrombosis, TIA, or cerebral infarction in 2011.  The November 2014 VA examination report noted that the Veteran experienced abnormal swelling of the head at birth, followed by abnormal head growth for several years.  The Board finds that a new VA examination and medical opinion are necessary in light of the new information regarding the amount of radiation exposure that will be obtained on remand.  

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through March 24, 2015 have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from March 24, 2015 to the present.  

2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his appeal, including any private treatment records following the proper VA procedures.  

3. Request a dose assessment from the appropriate office pursuant to 38 C.F.R. § 3.311 (a)(2)(ii) or 38 C.F.R. § 3.311 (a)(2)(iii).  Provide the office with a copy of this remand and the claims file.

4. After the dose assessment is completed, schedule an appropriate VA examination to ascertain the nature of the congenital obstructive hydrocephalus.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand in conjunction with offering any opinion and note this has been accomplished in the VA examination report.  All clinical and special test findings should be clearly reported. 

The examiner should take note of and discuss the articles submitted by the Veteran in January 2016, as well as the information obtained as a result of the dose assessment.     

After a review of the record, to include all medical records and lay statements contained therein, the examiner should offer an opinion regarding the following:

(a) With regard to the Veteran's obstructive hydrocephalus, does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(b) If the Veteran's obstructive hydrocephalus is considered a defect, was there any superimposed disease or injury in connection with the congenital defect? Specifically discuss whether the Veteran's hemorrhage or thrombosis, TIA, or cerebral infarction were superimposed diseases or injuries. 

(c) If the Veteran's hemorrhage or thrombosis, TIA, or cerebral infarction are superimposed diseases or injuries, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that they are related to the Veteran's military service.  

(d) If the examiner finds that the Veteran's obstructive hydrocephalus is a disease, then is it at least as likely as not (50 percent or greater probability) that the disease increased in severity beyond its natural progression, during the Veteran's military service?

(e) The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's obstructive hydrocephalus (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by any exposure to radiation during service.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  

(f) If the dose assessment reveals that the Veteran was not exposed to radiation, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's obstructive hydrocephalus (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by any exposure to decaying radiation during service.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  

In offering the above opinion, the examiner must consider all of the Veteran's prior relevant medical history and should consider his contentions regarding in-service radiation exposure.  A complete and thorough rationale must be provided for any opinion given.  If the examiner cannot provide an opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the RO should issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


